Exhibit 10.11
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
     THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is
effective as of October 10, 2008 (the “Effective Date”), by and between FIDELITY
NATIONAL FINANCIAL, INC., a Delaware corporation (the “Company”), and ANTHONY J.
PARK (the “Employee”). This Agreement amends and restates, in its entirety, the
obligations of the parties under the agreement between the Company and the
Employee, dated as of December 22, 2006. In consideration of the mutual
covenants and agreements set forth herein, the parties agree as follows:
     1. Employment and Duties. Subject to the terms and conditions of this
Agreement, the Company employs the Employee to serve in an executive capacity as
Executive Vice President, Chief Financial Officer. Employee accepts such
employment and agrees to undertake and discharge the duties, functions and
responsibilities commensurate with the aforesaid position and such other duties
and responsibilities as may be prescribed from time to time by the Chief
Executive Officer or the Board of Directors of the Company (the “Board”).
     2. Term. The term of this Agreement shall commence on the Effective Date
and shall continue for a period of three (3) years ending on the third
anniversary of the Effective Date or, if later, ending on the last day of any
extension made pursuant to the next sentence, subject to prior termination as
set forth in Section 7 (such term, including any extensions pursuant to the next
sentence, the “Employment Term”). The Employment Term shall be extended
automatically for one (1) additional year on the first anniversary of the
Effective Date and for an additional year each anniversary thereafter unless and
until either party gives written notice to the other not to extend the
Employment Term before such extension would be effectuated. Notwithstanding any
termination of the Employment Term or the Employee’s employment, the Employee
and the Company agree that Sections 7 through 9 shall remain in effect until all
parties’ obligations and benefits are satisfied thereunder.
     3. Salary. During the Employment Term, the Company shall pay the Employee
an annual base salary, before deducting all applicable withholdings, of $375,000
per year, payable at the time and in the manner dictated by the Company’s
standard payroll policies. Such minimum annual base salary may be periodically
reviewed and increased at the discretion of the Compensation Committee of the
Board (the “Committee”) to reflect, among other matters, cost of living
increases and performance results (such annual base salary, including any
increases pursuant to this Section 3, the “Annual Base Salary”).
     4. Other Compensation and Fringe Benefits. In addition to any executive
bonus, pension, deferred compensation and long-term incentive plans which the
Company or an affiliate of the Company may from time to time make available to
the Employee, the Employee shall be entitled to the following during the
Employment Term:

  (a)   the standard Company benefits enjoyed by the Company’s other top
executives as a group;

 



--------------------------------------------------------------------------------



 



  (b)   payment by the Company of the Employee’s initiation and membership dues
in all social and/or recreational clubs as deemed necessary and appropriate by
the Company to maintain various business relationships on behalf of the Company;
provided, however, that the Company shall not be obligated to pay for any of the
Employee’s personal purchases and expenses at such clubs;     (c)   medical and
other insurance coverage (for the Employee and any covered dependents) provided
by the Company to its other top executives as a group;     (d)   supplemental
disability insurance sufficient to provide two-thirds of the Employee’s
pre-disability Annual Base Salary;     (e)   an annual incentive bonus
opportunity under the Company’s annual incentive plan (“Annual Bonus Plan”) for
each calendar year included in the Employment Term, with such opportunity to be
earned based upon attainment of performance objectives established by the
Committee (“Annual Bonus”). The Employee’s “bonus factor” or “bonus target”
under the Annual Bonus Plan shall be not less than 100% of the Employee’s Annual
Base Salary. The Employee’s “bonus factor” may be periodically reviewed and
increased (but not decreased without the Employee’s express written consent) at
the discretion of the Committee. The Annual Bonus shall be paid no later than
the March 15th first following the calendar year to which the Annual Bonus
relates. Unless provided otherwise herein or the Board determines otherwise, no
Annual Bonus shall be paid to the Employee unless the Employee is employed by
the Company, or an affiliate thereof, on the Annual Bonus payment date; and    
(f)   participation in the Company’s equity incentive plans.

     5. Vacation. For and during each calendar year within the Employment Term,
the Employee shall be entitled to reasonable paid vacation periods consistent
with his positions with the Company and in accordance with the Company’s
standard policies, or as the Board may approve. In addition, the Employee shall
be entitled to such holidays consistent with the Company’s standard policies or
as the Board or the Committee may approve.
     6. Expense Reimbursement. In addition to the compensation and benefits
provided herein, the Company shall, upon receipt of appropriate documentation,
reimburse the Employee each month for his reasonable travel, lodging,
entertainment, promotion and other ordinary and necessary business expenses to
the extent such reimbursement is permitted under the Company’s expense
reimbursement policy.
     7. Termination of Employment. The Company or the Employee may terminate the
Employee’s employment at any time and for any reason in accordance with
subsection 7(a) below. The Employment Term shall be deemed to have ended on the
last day of the Employee’s employment. The Employment Term shall terminate
automatically upon the Employee’s death.

  (a)   Notice of Termination. Any purported termination of the Employee’s
employment (other than by reason of death) shall be communicated by written
Notice of Termination (as defined herein) from one party hereto to the other
party

2



--------------------------------------------------------------------------------



 



      hereto in accordance with the notice provisions contained in Section 25.
For purposes of this Agreement, a “Notice of Termination” shall mean a notice
that indicates the Date of Termination (as that term is defined in Section 7(b))
and, with respect to a termination due to Disability (as that term is defined in
Section 7(e)), Cause (as that term is defined in Section 7(d)) or Good Reason
(as that term is defined in Section 7(f)), sets forth in reasonable detail the
facts and circumstances that are alleged to provide a basis for such
termination. A Notice of Termination from the Company shall specify whether the
termination is with or without Cause or due to the Employee’s Disability. A
Notice of Termination from the Employee shall specify whether the termination is
with or without Good Reason or due to Disability.

  (b)   Date of Termination. For purposes of this Agreement, “Date of
Termination” shall mean the date specified in the Notice of Termination (but in
no event shall such date be earlier than the 30th day following the date the
Notice of Termination is given, unless expressly agreed to by the parties
hereto) or the date of the Employee’s death.     (c)   No Waiver. The failure to
set forth any fact or circumstance in a Notice of Termination, which fact or
circumstance was not known to the party giving the Notice of Termination when
the notice was given, shall not constitute a waiver of the right to assert such
fact or circumstance in an attempt to enforce any right under or provision of
this Agreement.     (d)   Cause. For purposes of this Agreement, a termination
for “Cause” means a termination by the Company based upon the Employee’s
(i) persistent failure to perform duties consistent with a commercially
reasonable standard of care (other than due to a physical or mental impairment
or due to an action or inaction directed by the Company that would otherwise
constitute Good Reason); (ii) willful neglect of duties (other than due to a
physical or mental impairment or due to an action or inaction directed by the
Company that would otherwise constitute Good Reason); (iii) conviction of, or
pleading nolo contendere to, criminal or other illegal activities involving
dishonesty; (iv) material breach of this Agreement; or (v) impeding, or failing
to materially cooperate with, an investigation authorized by the Board. The
Employee’s termination for Cause shall be effective when and if a resolution is
duly adopted by an affirmative vote of at least 3/4 of the Board (less the
Employee), stating that, in the good faith opinion of the Board, the Employee is
guilty of the conduct described in the Notice of Termination and such conduct
constitutes Cause under this Agreement; provided, however, that the Employee
shall have been given reasonable opportunity (i) to cure any act or omission
that constitutes Cause if capable of cure and (ii), together with counsel,
during the thirty (30) day period following the receipt by the Employee of the
Notice of Termination and prior to the adoption of the Board’s resolution, to be
heard by the Board.     (e)   Disability. For purposes of this Agreement, a
termination based upon “Disability” means a termination by the Company based
upon the Employee’s entitlement to

3



--------------------------------------------------------------------------------



 



      long-term disability benefits under the Company’s long-term disability
plan or policy, as the case may be, as in effect on the Date of Termination.

  (f)   Good Reason. For purposes of this Agreement, a termination for “Good
Reason” means a termination by the Employee during the Employment Term based
upon the occurrence (without the Employee’s express written consent) of any of
the following:

  (i)   a material diminution in the Employee’s position or title, or the
assignment of duties to the Employee that are materially inconsistent with the
Employee’s position or title;     (ii)   a material diminution in the Employee’s
Annual Base Salary or Annual Bonus Opportunity;     (iii)   within six
(6) months immediately preceding or within two (2) years immediately following a
Change in Control: (A) a material adverse change in the Employee’s status,
authority or responsibility (e.g., the Company has determined that a change in
the departments or functional groups over which the Employee has managerial
authority would constitute such a material adverse change); (B) a material
adverse change in the position to whom the Employee reports (including any
requirement that the Employee report to a corporate officer or employee instead
of reporting directly to the CEO) or to the Employee’s service relationship (or
the conditions under which the Employee performs his duties) as a result of such
reporting structure change, or a material diminution in the authority, duties or
responsibilities of the position to whom the Employee reports; (C) a material
diminution in the budget over which the Employee has managing authority; or
(D) a material change in the geographic location of the Employee’s principal
place of employment (e.g., the Company has determined that a relocation of more
than thirty-five (35) miles would constitute such a material change); or    
(iv)   the material breach by the Company of any of its other obligations under
this Agreement.

Notwithstanding the foregoing, the Board placing the Employee on a paid leave
for up to 60 days pending the determination of whether there is a basis to
terminate the Employee for Cause, shall not constitute Good Reason. The
Employee’s continued employment shall not constitute consent to, or a waiver of
rights with respect to, any act or failure to act constituting Good Reason
hereunder; provided, however, that no such event described above shall
constitute Good Reason unless: (1) the Employee has given a Notice of
Termination to the Company specifying the condition or event relied upon for
such termination either: (x) within ninety (90) days of the initial existence of
such event; or (y) in the case of an event predating a Change in Control, within
ninety (90) days of the Change in Control; and (2) the Company fails to cure the
condition or event constituting

4



--------------------------------------------------------------------------------



 



Good Reason within the thirty (30) day period following receipt of the
Employee’s Notice of Termination.
     8. Obligations of the Company upon Termination.

  (a)   Termination by the Company for other than Cause, Death or Disability or
Termination by the Employee for Good Reason. If the Employee’s employment is
terminated by the Company for any reason, other than Cause, Death or Disability
or by the Employee for Good Reason:

  (i)   the Company shall pay to the Employee (A) within five (5) business days
after the Date of Termination, any earned but unpaid Annual Base Salary and any
expense reimbursement payments owed to the Employee and (B) no later than
March 15 of the year in which the Date of Termination occurs, any earned but
unpaid Annual Bonus payments relating to the prior calendar year (the “Accrued
Obligations”);     (ii)   the Company shall pay to the Employee no later than
March 15 of the calendar year following the year in which the Date of
Termination occurs, a prorated Annual Bonus based upon the actual Annual Bonus
that would have been earned by the Employee for the year in which the Date of
Termination occurs (based upon the target Annual Bonus opportunity in the year
in which the Date of Termination occurred, or the prior year if no target Annual
Bonus opportunity has yet been determined, and the actual satisfaction of the
applicable performance measures, but ignoring any requirement under the Annual
Bonus Plan that the Employee must be employed on the payment date) multiplied by
the percentage of the calendar year completed before the Date of Termination;  
  (iii)   the Company shall pay to the Employee, no later than the sixty-fifth
(65th) calendar day after the Date of Termination, a lump-sum payment equal to
200% of the sum of (x) the Employee’s Annual Base Salary in effect immediately
prior to the Date of Termination (disregarding any reduction in Annual Base
Salary to which the Employee did not expressly consent in writing) and (y) the
highest Annual Bonus paid to the Employee by the Company within the three
(3) years preceding his termination of employment or, if higher, the target
Annual Bonus opportunity in the year in which the Date of Termination occurs;  
  (iv)   all stock option, restricted stock and other equity-based incentive
awards granted by the Company that were outstanding but not vested as of the
Date of Termination shall become immediately vested and/or payable, as the case
may be, unless the equity incentive awards are based upon satisfaction of
performance criteria (not based solely on the passage of time); in which case,
they will only vest pursuant to their express terms; and

5



--------------------------------------------------------------------------------



 



  (v)   the Company shall provide the Employee with certain continued welfare
benefits as follows:

  (a)   Any life insurance coverage provided by the Company shall terminate at
the same time as life insurance coverage would normally terminate for any other
employee that terminates employment with the Company, and the Employee shall
have the right to convert that life insurance coverage to an individual policy
under the regular rules of the Company’s group policy. In addition, if the
Employee is covered under or receives life insurance coverage provided by the
Company on the Date of Termination, then within thirty (30) business days after
the Date of Termination, the Company shall pay the Employee a lump sum cash
payment equal to thirty-six (36) monthly life insurance premiums based on the
monthly premiums that would be due assuming that the Employee had converted his
Company life insurance coverage that was in effect on the Notice of Termination
into an individual policy.     (b)   As long as the Employee pays the full
monthly premiums for COBRA coverage, the Company shall provide the Employee and,
as applicable, the Employee’s eligible dependents with continued medical and
dental coverage, on the same basis as provided to the Company’s active
executives and their dependents until the earlier of: (i) three (3) years after
the Date of Termination; or (ii) the date the Employee is first eligible for
medical and dental coverage (without pre-existing condition limitations) with a
subsequent employer. In addition, within thirty (30) business days after the
Date of Termination, the Company shall pay the Employee a lump sum cash payment
equal to thirty-six (36) monthly medical and dental COBRA premiums based on the
level of coverage in effect for the Employee (e.g., employee only or family
coverage) on the Date of Termination.

  (b)   Termination by the Company for Cause or by the Employee without Good
Reason. If the Employee’s employment is terminated (i) by the Company for Cause
or (ii) by the Employee without Good Reason, the Company’s only obligation under
this Agreement shall be payment of any earned but unpaid Annual Base Salary and
any expense reimbursement payments owed to the Employee.

  (c)   Termination due to Death or Disability. If the Employee’s employment is
terminated due to death or Disability, the Company shall pay to the Employee (or
to the Employee’s estate or personal representative in the case of the
Employee’s death), within thirty (30) business days after the Date of
Termination, (i) any Accrued Obligations and (ii) a prorated Annual Bonus based
on (A) the target Annual Bonus opportunity in the year in which the Date of
Termination occurs or

6



--------------------------------------------------------------------------------



 



      the prior year if no target Annual Bonus opportunity has yet been
determined and (B) the fraction of the year the Employee was employed.

  (d)   Definition of Change in Control. For purposes of this Agreement, the
term “Change in Control” shall mean that the conditions set forth in any one of
the following subsections shall have been satisfied:

  (i)   the acquisition, directly or indirectly, by any “person” (within the
meaning of Section 3(a)(9) of the Securities and Exchange Act of 1934, as
amended (the “Exchange Act”) and used in Sections 13(d) and 14(d) thereof) of
“beneficial ownership” (within the meaning of Rule 13d-3 of the Exchange Act) of
securities of the Company possessing more than 50% of the total combined voting
power of all outstanding securities of the Company;     (ii)   a merger or
consolidation in which the Company is not the surviving entity, except for a
transaction in which the holders of the outstanding voting securities of the
Company immediately prior to such merger or consolidation hold, in the
aggregate, securities possessing more than 50% of the total combined voting
power of all outstanding voting securities of the surviving entity immediately
after such merger or consolidation;     (iii)   a reverse merger in which the
Company is the surviving entity but in which securities possessing more than 50%
of the total combined voting power of all outstanding voting securities of the
Company are transferred to or acquired by a person or persons different from the
persons holding those securities immediately prior to such merger;     (iv)  
during any period of two (2) consecutive years during the Employment Term or any
extensions thereof, individuals, who, at the beginning of such period,
constitute the Board, cease for any reason to constitute at least a majority
thereof, unless the election of each director who was not a director at the
beginning of such period has been approved in advance by directors representing
at least two-thirds of the directors then in office who were directors at the
beginning of the period;     (v)   the sale, transfer or other disposition (in
one transaction or a series of related transactions) of assets of the Company
that have a total fair market value equal to or more than one-third of the total
fair market value of all of the assets of the Company immediately prior to such
sale, transfer or other disposition, other than a sale, transfer or other
disposition to an entity (x) which immediately following such sale, transfer or
other disposition owns, directly or indirectly, at least 50% of the Company’s
outstanding voting securities or (y) 50% or more of whose outstanding voting
securities is immediately following such sale, transfer or other disposition
owned, directly or indirectly, by the Company. For purposes of the foregoing

7



--------------------------------------------------------------------------------



 



      clause, the sale of stock of a subsidiary of the Company (or the assets of
such subsidiary) shall be treated as a sale of assets of the Company; or

  (vi)   the approval by the stockholders of a plan or proposal for the
liquidation or dissolution of the Company.

  (e)   Six-Month Delay. To the extent the Employee is a “specified employee,”
as defined in Section 409A(a)(2)(B)(i) of the Code and the regulations and other
guidance promulgated thereunder and any elections made by the Company in
accordance therewith, notwithstanding the timing of payment provided in any
other Section of this Agreement, no payment, distribution or benefit under this
Agreement that constitutes a distribution of deferred compensation (within the
meaning of Treasury Regulation Section 1.409A-1(b)) upon separation from service
(within the meaning of Treasury Regulation Section 1.409A-1(h)), after taking
into account all available exemptions, that would otherwise be payable during
the six (6) month period after separation from service, will be made during such
six (6) month period, and any such payment, distribution or benefit will instead
be paid on the first business day after such six (6) month period.

     9. Excise Tax Gross-up Payments.

  (a)   If any payments or benefits paid or provided or to be paid or provided
to the Employee or for his benefit pursuant to the terms of this Agreement or
otherwise in connection with, or arising out of, his employment with the Company
or its subsidiaries or the termination thereof (a “Payment” and, collectively,
the “Payments”) would be subject to the excise tax (the “Excise Tax”) imposed by
Section 4999 of the Code, then, except as otherwise provided in this
Section 9(a), the Employee will be entitled to receive an additional payment (a
“Gross-Up Payment”) in an amount such that, after payment by the Employee of all
income taxes, all employment taxes and any Excise Tax imposed upon the Gross-Up
Payment (including any related interest and penalties), the Employee retains an
amount of the Gross-Up Payment equal to the Excise Tax (including any related
interest and penalties) imposed upon the Payments. Notwithstanding the
foregoing, if the amount of the Payments does not exceed by more than 3% the
amount that would be payable to the Employee if the Payments were reduced to one
dollar less than what would constitute a “parachute payment” under Section 280G
of the Code (the “Scaled Back Amount”), then the Payments shall be reduced, in a
manner determined by the Employee, to the Scaled Back Amount, and the Employee
shall not be entitled to any Gross-Up Payment.     (b)   An initial
determination of (i) whether a Gross-Up Payment is required pursuant to this
Agreement, and, if applicable, the amount of such Gross-Up Payment or (ii)
whether the Payments must be reduced to the Scaled Back Amount and, if so, the
amount of such reduction, will be made at the Company’s expense by an accounting
firm selected by the Company. The accounting firm will provide its
determination, together with detailed supporting calculations and documentation,
to the Company and the Employee within ten (10) business days after the date of

8



--------------------------------------------------------------------------------



 



      termination of Employee’s employment, or such other time as may be
reasonably requested by the Company or the Employee. If the accounting firm
determines that no Excise Tax is payable by the Employee with respect to a
Payment or Payments, it will furnish the Employee with an opinion to that
effect. If a Gross-Up Payment becomes payable, such Gross-Up Payment will be
paid by the Company to the Employee within thirty (30) business days of the
receipt of the accounting firm’s determination. If a reduction in Payments is
required, such reduction shall be effectuated within thirty (30) business days
of the receipt of the accounting firm’s determination. Within ten (10) business
days after the accounting firm delivers its determination to the Employee, the
Employee will have the right to dispute the determination. The existence of a
dispute will not in any way affect the Employee’s right to receive a Gross-Up
Payment in accordance with the determination. If there is no dispute, the
determination will be binding, final, and conclusive upon the Company and the
Employee. If there is a dispute, the Company and the Employee will together
select a second accounting firm, which will review the determination and the
Employee’s basis for the dispute and then will render its own determination,
which will be binding, final, and conclusive on the Company and on the Employee
for purposes of determining whether a Gross-Up Payment is required pursuant to
this Section 9(b) or whether a reduction to the Scaled Back Amount is required,
as the case may be. If as a result of any dispute pursuant to this Section 9(b)
a Gross-Up Payment is made or additional Gross-Up Payments are made, such
Gross-Up Payment(s) will be paid by the Company to the Employee within thirty
(30) business days of the receipt of the second accounting firm’s determination.
The Company will bear all costs associated with the second accounting firm’s
determination, unless such determination does not result in additional Gross-Up
Payments to the Employee or unless such determination does not mitigate the
reduction in Payments required to arrive at the Scaled Back Amount, in which
case all such costs will be borne by the Employee.

  (c)   For purposes of determining the amount of the Gross-Up Payment and, if
applicable, the Scaled Back Amount, the Employee will be deemed to pay federal
income taxes at the highest marginal rate of federal income taxation in the
calendar year in which the Gross-Up Payment is to be made or the Scaled Back
Amount is determined, as the case may be, and applicable state and local income
taxes at the highest marginal rate of taxation in the state and locality of the
Employee’s residence on the date of termination of Employee’s employment, net of
the maximum reduction in federal income taxes that would be obtained from
deduction of those state and local taxes.     (d)   As a result of the
uncertainty in the application of Section 4999 of the Code, it is possible that
Gross-Up Payments which will not have been made by the Company should have been
made, the Employee’s Payments will be reduced to the Scaled Back Amount when
they should not have been or the Employee’s Payments are reduced to a greater
extent than they should have been (an “Underpayment”) or Gross-Up Payments are
made by the Company which should not have been made, the Employee’s Payments are
not reduced to the Scaled Back Amount when they

9



--------------------------------------------------------------------------------



 



      should have been or they are not reduced to the extent they should have
been (an “Overpayment”). If it is determined that an Underpayment has occurred,
the accounting firm shall determine the amount of the Underpayment that has
occurred and any such Underpayment (together with interest at the rate provided
in Section 1274(b)(2)(B) of the Code) shall be promptly paid by the Company to
or for the benefit of Employee. If it is determined that an Overpayment has
occurred, the accounting firm shall determine the amount of the Overpayment that
has occurred and any such Overpayment (together with interest at the rate
provided in Section 1274(b)(2) of the Code) shall be promptly paid by the
Employee (to the extent he has received a refund if the applicable Excise Tax
has been paid to the Internal Revenue Service) to or for the benefit of the
Company; provided, however, that if the Company determines that such repayment
obligation would be or result in an unlawful extension of credit under Section
13(k) of the Exchange Act, repayment shall not be required. The Employee shall
cooperate, to the extent his expenses are reimbursed by the Company, with any
reasonable requests by the Company in connection with any contest or disputes
with the Internal Revenue Service in connection with the Excise Tax.

  (e)   The Employee shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require a payment resulting
in an Underpayment. Such notification shall be given as soon as practicable but
no later than ten (10) business days after the Employee is informed in writing
of such claim and shall apprise the Company of the nature of such claim and the
date on which such claim is requested to be paid. The Employee shall not pay
such claim prior to the expiration of the thirty (30) day period following the
date on which he gives such notice to the Company (or such shorter period ending
on the date that any payment of taxes with respect to such claim is due). If the
Company notifies the Employee in writing prior to the expiration of such period
that it desires to contest such claim, the Employee shall:

  (i)   give the Company any information reasonably requested by the Company
relating to such claim,     (ii)   take such action in connection with
contesting such claim as the Company shall reasonably request in writing from
time to time, including, without limitation, accepting legal representation with
respect to such claim by an attorney reasonably selected by the Company,    
(iii)   cooperate with the Company in good faith in order effectively to contest
such claim, and     (iv)   permit the Company to participate in any proceeding
relating to such claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Employee harmless, on an
after-tax

10



--------------------------------------------------------------------------------



 



basis, for any Excise Tax or income tax (including related interest and
penalties) imposed as a result of such representation and payment of costs and
expenses. Without limitation on the foregoing provisions of this Section 9(e),
the Company shall control all proceedings taken in connection with such contest
and, at its sole option, may pursue or forgo any and all administrative appeals,
proceedings, hearings and conferences with the taxing authority in respect of
such claim and may, at its sole option, either direct the Employee to pay the
tax claimed and sue for a refund or contest the claim in any permissible manner,
and the Employee agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that if the
Company directs the Employee to pay such claim and sue for a refund, the Company
shall advance the amount of such payment to the Employee, on an interest-free
basis and shall indemnify and hold the Employee harmless, on an after-tax basis,
from any Excise Tax or income tax (including related interest or penalties)
imposed with respect to such advance or with respect to any imputed income with
respect to such advance. The Company’s control of the contest shall be limited
to issues that may impact Gross-Up Payments or reduction in Payments under this
Section 9, and the Employee shall be entitled to settle or contest, as the case
may be, any other issue raised by the Internal Revenue Service or any other
taxing authority.

  (f)   If, after the receipt by the Employee of an amount advanced by the
Company pursuant to Section 9(e), the Employee becomes entitled to receive any
refund with respect to such claim, the Employee shall (subject to the Company’s
complying with the requirements of Section 9(e)) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto). If, after the receipt by the Employee of an amount
advanced by the Company pursuant to Section 9(e), a determination is made that
the Employee shall not be entitled to any refund with respect to such claim and
the Company does not notify the Employee in writing of its intent to contest
such denial of refund prior to the expiration of thirty (30) days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid.     (g)   Any payment under this Section 9 must be made by the
Company no later than the end of the Employee’s tax year following the
Employee’s tax year in which the Employee remits the related tax payments.

     10. Non-Delegation of Employee’s Rights. The obligations, rights and
benefits of the Employee hereunder are personal and may not be delegated,
assigned or transferred in any manner whatsoever, nor are such obligations,
rights or benefits subject to involuntary alienation, assignment or transfer.
     11. Confidential Information. The Employee acknowledges that in his
capacity as an employee of the Company he will occupy a position of trust and
confidence and he further acknowledges that he will have access to and learn
substantial information about the Company and its affiliates and their
operations that is confidential or not generally known in the industry

11



--------------------------------------------------------------------------------



 



including, without limitation, information that relates to purchasing, sales,
customers, marketing, and the Company’s and its affiliates’ financial positions
and financing arrangements. The Employee agrees that all such information is
proprietary or confidential, or constitutes trade secrets and is the sole
property of the Company and/or its affiliates, as the case may be. The Employee
will keep confidential, and will not reproduce, copy or disclose to any other
person or firm, any such information or any documents or information relating to
the Company’s or its affiliates’ methods, processes, customers, accounts,
analyses, systems, charts, programs, procedures, correspondence or records, or
any other documents used or owned by the Company or any of its affiliates, nor
will the Employee advise, discuss with or in any way assist any other person,
firm or entity in obtaining or learning about any of the items described in this
Section 11. Accordingly, the Employee agrees that during the Employment Term and
at all times thereafter he will not disclose, or permit or encourage anyone else
to disclose, any such information, nor will he utilize any such information,
either alone or with others, outside the scope of his duties and
responsibilities with the Company and its affiliates.
     12. Non-Competition During Employment Term. The Employee agrees that,
during the Employment Term, he will devote such business time, attention and
energies reasonably necessary to the diligent and faithful performance of the
services to the Company and its affiliates, and he will not engage in any way
whatsoever, directly or indirectly, in any business that is a direct competitor
with the Company’s or its affiliates’ principal business, nor solicit customers,
suppliers or employees of the Company or affiliates on behalf of, or in any
other manner work for or assist any business which is a direct competitor with
the Company’s or its affiliates’ principal business. For purposes of
clarification, Fidelity National Information Services, Inc. and its affiliates
shall not be considered to be competitive with the Company and its affiliates,
for purposes of Section 12 and Section 13 of this Agreement. In addition, during
the Employment Term, the Employee will undertake no planning for or organization
of any business activity competitive with the work he performs as an employee of
the Company, and the Employee will not combine or conspire with any other
employee of the Company or any other person for the purpose of organizing any
such competitive business activity.
     13. Non-Competition After Employment Term. The parties acknowledge that as
an executive officer of the Company the Employee will acquire substantial
knowledge and information concerning the business of the Company and its
affiliates as a result of his employment. The parties further acknowledge that
the scope of business in which the Company and its affiliates are engaged as of
the Effective Date is national and very competitive and one in which few
companies can successfully compete. Competition by an executive officer such as
the Employee in that business after the Employment Term is terminated would
severely injure the Company and its affiliates. Accordingly, for a period of one
(1) year after the Employee’s employment terminates for any reason whatsoever,
except as otherwise stated herein below, the Employee agrees (a) not to become
an employee, consultant, advisor, principal, partner or substantial shareholder
of any firm or business that directly competes with the Company or its
affiliates in their principal products and markets, and (b), on behalf of any
such competitive firm or business, not to solicit any person or business that
was at the time of such termination and remains a customer or prospective
customer, a supplier or prospective supplier, or an employee of the Company or
an affiliate. Notwithstanding any of the foregoing provisions to the contrary,
the Employee shall not be subject to the restrictions set forth in this
Section 13 under the following circumstances:

12



--------------------------------------------------------------------------------



 



  (a)   if the Employee’s employment is terminated by the Company without Cause;
    (b)   if the Employee’s employment is terminated as a result of the
Company’s unwillingness to extend the Employment Term;     (c)   if the Employee
terminates employment for Good Reason; or     (d)   if the Employee terminates
employment without Good Reason, any time during the one (1) year period
immediately following a Change in Control.

     14. Return of Company Documents. Upon termination of the Employment Term,
Employee shall return immediately to the Company all records and documents of or
pertaining to the Company or its affiliates and shall not make or retain any
copy or extract of any such record or document, and other property of the
Company or its affiliates.
     15. Improvements and Inventions. Any and all improvements or inventions,
which the Employee may make or participate in during the Employment Term, unless
wholly unrelated to the business of the Company and its affiliates and produced
not in the scope of Employee’s employment hereunder, shall be the sole and
exclusive property of the Company. The Employee will, whenever requested by the
Company, execute and deliver any and all documents which the Company shall deem
appropriate in order to apply for and obtain patents for improvements or
inventions or in order to assign and convey to the Company the sole and
exclusive right, title and interest in and to such improvements, inventions,
patents or applications.
     16. Actions. The parties agree and acknowledge that the rights conveyed by
this Agreement are of a unique and special nature and that the Company will not
have an adequate remedy at law in the event of a failure by the Employee to
abide by its terms and conditions nor will money damages adequately compensate
for such injury. It is, therefore, agreed between and hereby acknowledged by the
parties that, in the event of a breach by the Employee of any of his obligations
contained in this Agreement, the Company shall have the right, among other
rights, to damages sustained thereby and to obtain an injunction or decree of
specific performance from any court of competent jurisdiction to restrain or
compel the Employee to perform as agreed herein. The Employee hereby
acknowledges that obligations under Sections 11, 13, 14, 15, 16, 17 and 18 shall
survive the termination of his employment and he shall be bound by their terms
at all times subsequent to the termination of his employment for the periods
specified therein. Nothing herein contained shall in any way limit or exclude
any other right granted by law or equity to the Company.
     17. Release. Notwithstanding any provision herein to the contrary, the
Company may require that, prior to payment of any amount or provision of any
benefit under Section 8 or payment of any Gross-Up Payment pursuant to Section 9
of this Agreement (other than due to the Employee’s death), the Employee shall
have executed a complete release of the Company and its affiliates and related
parties in such form as is reasonably required by the Company, and any waiting
periods contained in such release shall have expired; provided, however, that
such release relates only to the Employee’s employment relationship with the
Company. With respect to any release required to receive payments owed pursuant
to Section 8, the Company must provide the Employee with the form of release no
later than seven (7) days after the Date of

13



--------------------------------------------------------------------------------



 



Termination and the release must be signed by the Employee and returned to the
Company, unchanged, effective and irrevocable, no later than sixty (60) days
after the Date of Termination.
     18. No Mitigation. The Company agrees that, if the Employee’s employment
hereunder is terminated during the Employment Term, the Employee is not required
to seek other employment or to attempt in any way to reduce any amounts payable
to the Employee by the Company hereunder. Further, the amount of any payment or
benefit provided for hereunder (other than pursuant to Section 8(a)(v) hereof)
shall not be reduced by any compensation earned by the Employee as the result of
employment by another employer, by retirement benefits or otherwise.
     19. Entire Agreement and Amendment. This Agreement embodies the entire
agreement and understanding of the parties hereto in respect of the subject
matter of this Agreement, and supersedes and replaces all prior agreements,
understandings and commitments with respect to such subject matter. This
Agreement may be amended only by a written document signed by both parties to
this Agreement.
     20. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Florida, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.
Any litigation pertaining to this Agreement shall be adjudicated in courts
located in Duval County, Florida.
     21. Successors. In addition to any obligations imposed by law upon any
successor to the Company, the Company will require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. Failure of the Company to obtain such assumption by a successor
shall be a material breach of this Agreement. The Employee agrees and consents
to any such assumption by a successor of the Company, as well as any assignment
of this Agreement by the Company for that purpose. As used in this Agreement,
“Company” shall mean the Company as herein before defined and any such successor
that expressly assumes this Agreement or otherwise becomes bound by all the
terms and provisions of this Agreement by operation of law.
     22. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
     23. Attorneys’ Fees. If any party finds it necessary to employ legal
counsel or to bring an action at law or other proceedings against the other
party to interpret or enforce any of the terms hereof, the party prevailing in
any such action or other proceeding shall be paid by the other party its
reasonable legal fees, court costs, litigation expenses, all as determined by
the court and not a jury, and such payment shall be made by the non-prevailing
party no later than the end of the Employee’s tax year following the Employee’s
tax year in which the payment amount becomes known and payable; provided,
however, that on or after a Change in Control, if any party finds it necessary
to employ legal counsel or to bring an action at law or other

14



--------------------------------------------------------------------------------



 



proceedings against the other party to interpret or enforce any of the terms
hereof, the Company shall pay (on an ongoing basis) to the Employee to the
fullest extent permitted by law, all legal fees, court costs and litigation
expenses reasonably incurred by the Employee or others on his behalf (such
amounts collectively referred to as the “Reimbursed Amounts”); provided,
further, that the Employee shall reimburse the Company for the Reimbursed
Amounts if it is determined that a majority of the Employee’s claims or defenses
were frivolous or without merit.
     24. Severability. If any section, subsection or provision hereof is found
for any reason whatsoever to be invalid or inoperative, that section, subsection
or provision shall be deemed severable and shall not affect the force and
validity of any other provision of this Agreement. If any covenant herein is
determined by a court to be overly broad thereby making the covenant
unenforceable, the parties agree and it is their desire that such court shall
substitute a reasonable judicially enforceable limitation in place of the
offensive part of the covenant and that as so modified the covenant shall be as
fully enforceable as if set forth herein by the parties themselves in the
modified form. The covenants of the Employee in this Agreement shall each be
construed as an agreement independent of any other provision in this Agreement,
and the existence of any claim or cause of action of the Employee against the
Company, whether predicated on this Agreement or otherwise, shall not constitute
a defense to the enforcement by the Company of the covenants in this Agreement.
     25. Notices. Any notice, request, or instruction to be given hereunder
shall be in writing and shall be deemed given when personally delivered or three
(3) days after being sent by United States Certified Mail, postage prepaid, with
Return Receipt Requested, to the parties at their respective addresses set forth
below:
     To the Company:
Fidelity National Financial, Inc.
601 Riverside Avenue
Jacksonville, FL 32204
Attention: General Counsel
     To the Employee:
Anthony J. Park
c/o Fidelity National Financial, Inc.
601 Riverside Avenue
Jacksonville, FL 32204
     26. Waiver of Breach. The waiver by any party of any provisions of this
Agreement shall not operate or be construed as a waiver of any prior or
subsequent breach by the other party.
     27. Tax Withholding. The Company or an affiliate may deduct from all
compensation and benefits payable under this Agreement any taxes or withholdings
the Company is required to deduct pursuant to state, federal or local laws.

15



--------------------------------------------------------------------------------



 



     28. Code Section 409A. To the extent applicable, it is intended that this
Agreement and any payment made hereunder shall comply with the requirements of
Section 409A of the Code, and any related regulations or other guidance
promulgated with respect to such Section by the U.S. Department of the Treasury
or the Internal Revenue Service (“Code Section 409A”). Any provision that would
cause the Agreement or any payment hereof to fail to satisfy Code Section 409A
shall have no force or effect until amended to comply with Code Section 409A,
which amendment may be retroactive to the extent permitted by Code Section 409A.
In addition, the direct payment or reimbursement of expenses permitted under
this Agreement or otherwise shall be made no later than the last day of the
Employee’s taxable year following the taxable year in which such expense was
incurred.
     IN WITNESS WHEREOF the parties have executed this Agreement to be effective
as of the date first set forth above.

            FIDELITY NATIONAL FINANCIAL, INC.
      By:   /s/ Raymond R. Quirk         Its: President                ANTHONY
J. PARK
      /s/ Anthony J. Park                  

16